MURDOCK, Judge,
dissenting.
“Although the circuit court did not state the standard of review that it applied ..., we assume that the circuit court applied the correct standard of review, absent any *509indication to the contrary.” Waldrop v. State Bd. of Public Accountancy, 473 So.2d 1064, 1066 (Ala.Civ.App.1985). Similarly,
“[i]n regard to custody determinations, this Court has also stated: ‘It is also well established that in the absence of specific findings of fact, appellate courts will assume that the trial court made those findings necessary to support its judgment, unless such findings would be clearly erroneous.’ ”
Ex parte Fann, 810 So.2d 631, 633 (Ala. 2001) (quoting Ex parte Bryowsky, 676 So.2d 1322, 1324 (Ala.1996)).
On the basis of these principles, I would proceed to decide this case on its merits. Based on the record before us, I would affirm the judgment of the trial court. Therefore, I respectfully dissent.